UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2013 ITEM 1. REPORT TO STOCKHOLDERS AUGUST 31, 2013 Annual Report to Shareholders DWS Global Growth Fund (formerly DWS Global Thematic Fund) Contents 4 Letter to Shareholders 5 Portfolio Management Review 12 Performance Summary 15 Investment Portfolio 24 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 28 Financial Highlights 34 Notes to Financial Statements 46 Report of Independent Registered Public Accounting Firm 47 Information About Your Fund's Expenses 49 Tax Information 50 Summary of Management Fee Evaluation by Independent Fee Consultant 54 Board Members and Officers 59 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium- sized or large company stocks. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. Accordingly, U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Robert Kendall President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 12 through 14 for more complete performance information. Investment Strategy The fund invests at least 65% of its total assets in U.S. and foreign equities issued by U.S. and foreign-based companies. The fund can invest in companies of any size and from any country, including countries with emerging economies. The fund seeks to achieve its objective by allocating its assets among a global growth sleeve and a global small cap growth sleeve. The fund's global growth sleeve will typically consist of approximately 60 to 80 companies that are diversified across the growth spectrum, including early stage, core growth, and established growth companies. The fund's global small cap growth sleeve will generally invest in small and mid cap global growth companies and will typically consist of approximately 100 to 120 companies. During the 12-month period ended August 31, 2lobal Growth Fund returned 18.88%. The fund outperformed both the 17.63% return of its benchmark, the Morgan Stanley Capital International (MSCI) World Index, and the 17.44% average return of its Morningstar peer group, World Stock Funds. The fund's strong 12-month return reflects the highly favorable environment for global equities. A backdrop of improving economic growth, the stabilization of Europe's debt problems and the supportive central bank policies in the United States, Europe and Japan buoyed investor sentiment and helped fuel a rally across the developed markets. The MSCI World Index closed the period just short of its highest level in nearly five years. Fund Performance Our team took over the fund's management duties on February 1, 2013, at which point the fund — formerly DWS Global Thematic Fund — was renamed DWS Global Growth Fund. We spent the first quarter transitioning the portfolio to reflect our investment approach, a process that is now complete. The fund's 12-month performance results, therefore, incorporate the results since February 1, 2013. As discussed in the "Investment Strategy" box, the fund has two "sleeves," or strategies. Since we took over the fund on February 1, 2013, the small-cap sleeve has been the better performer of the two, delivering positive returns both on an absolute basis and relative to the index. Early in the period we saw strong performance from our holdings in Japan, where we were mostly invested in companies with exposure to the domestic economy rather than the export markets. Many investors saw Japan simply as a "macro trade," one that was designed to benefit from broader economic trends rather than company-specific developments. However, we owned — and continue to find — growing companies whose fundamental businesses were doing well and whose stocks were trading at attractive valuations. Financial stocks were the largest detractors in the small-cap sleeve despite our being significantly underweight in the sector. However, when we look at our four worst-performing positions in this sector, we continue to have strong conviction in each individual holding. This reflects our belief that market prices, especially among small-cap stocks, often deviate significantly from the intrinsic values of the underlying companies. Our underweight in financial companies was not the result of a particular market view; instead, we found many banks and insurance companies to have opaque balance sheets that impeded our ability to develop confidence in their fundamental value. In terms of geographic positioning, we reduced our overweight positions in Asia during the period. We have used the proceeds to add to our positions in the United States and Europe, where we have been underweight since we took over the fund's management duties. While we make our investment decisions on a bottom-up basis, we also strive to stay cognizant of the overall macroeconomic picture. The large-cap sleeve also finished the period with positive performance. In the months immediately after we took over the fund, investors displayed a continued preference for large-cap companies paying high dividends — even within the growth stock universe. The large-cap sleeve owns higher-growth companies, which hurt relative performance during the portion of the period in which investors flocked to the perceived safety of higher-yielding assets. However, as the market's preference started to reverse toward the close of the reporting period, we were able to make up for some of the earlier underperformance. "We remain focused on finding quality, growing businesses with valuations that are attractive for the long-term investor." On a regional basis, the large-cap sleeve was also negatively impacted by its underweight position in Japan. In addition, a relatively high weighting of 12% in emerging-markets stocks within the large-cap sleeve weighed on relative performance given the weak returns of the asset class during the period. Ten Largest Equity Holdings at August 31, 2013 (10.0% of Net Assets) Country Percent 1. Alliance Data Systems Corp. Provides card services, loyalty and marketing solutions United States % 2. Pacira Pharmaceuticals, Inc. It focuses on development, commercialization and manufacturing of proprietary pharmaceutical products United States % 3. JPMorgan Chase & Co. Provider of global financial services United States % 4. MasterCard, Inc. Offers transaction processing and related services United States % 5. Pernod-Ricard SA Manufactures wine and spirits France % 6. Brookfield Asset Management, Inc. Asset management company focused on the real estate and power generation sectors Canada % 7. Praxair, Inc. Producer of industrial gases and specialized coatings United States % 8. United Internet AG Offers Internet access services Germany % 9. Western Digital Corp. Manufacturer of hard drives for desktop computers United States % 10. Amphenol Corp. Designs, manufactures and markets electrical, electronic and fiber optic connectors United States % Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 15. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 59 for contact information. Outlook and Positioning We have positioned the portfolio to perform well in a potentially uncertain environment. This overweight was funded by our underweight positions in financials, materials and telecommunications. While the portfolio is constructed from the bottom up, we continue to find the best combination of growth and value in these areas. We remain committed to being fully invested and owning world-class businesses with large barriers to entry, strong growth, pricing power and conservative balance sheets. We remain focused on finding quality, growing businesses with valuations that are attractive for the long-term investor. Portfolio Management Team Joseph Axtell, CFA, Managing Director Lead Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 2001 with 16 years of industry experience; previously, he served as a European Equities Portfolio Manager at Scudder Investments (which was later acquired by Deutsche Bank). Prior to joining, he worked as a Senior Analyst for International Equities at Merrill Lynch Asset Managers, as an International Research Analyst at PCM International and in various investment positions at Prudential Capital Corporation, Prudential-Bache Capital Funding and Prudential Equity Management Associates. • Portfolio Manager for Global Small Cap and US Small and Mid Cap Equities: New York. • BS from Carlson School of Management, University of Minnesota; CFA Charterholder. Rafaelina M. Lee, Managing Director Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 1999 with 15 years of industry experience; previously, she served as a Senior Research Analyst. Prior to joining, she worked as a Latin America Market Strategist at J.P. Morgan Securities. Previously, she was an Equity Strategist at UBS Securities and a Research Analyst in the Portfolio Strategy Group at Goldman Sachs. Her research has been referenced by Harvard University, Duke University, The World Bank, AIMR/CFA publications and in several global finance textbooks. • Portfolio Manager for US Small and Mid Cap Equity: New York. • BA in Mathematical Statistics from Columbia University; MBA in Finance from Stern School of Business, New York University; Deutsche Bank Ambassador and member of the DB Philanthropy Committee since 2011. Reid Galas, CFA, Vice President Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 2008 with eight years of experience; previously, he served in supply chain consulting and analysis at Deloitte Consulting, Cheshire Technology and Numetrix. • Research Analyst for Global Small Cap Equity: New York. • BS in Operations Research and Industrial Engineering from Cornell University; MBA from Ross School of Business, University of Michigan; CFA Charterholder. Nils E. Ernst, PhD, Director Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 2004 after two years of industry experience as an Investment Consultant at FERI Institutional Management GmbH, while completing his doctoral studies. • Portfolio Manager for Global Equities: Frankfurt. • Completed Bank Training Program ("Bankkaufmann") at Landesbank Hessen-Thueringen, Frankfurt; Master's Degree and PhD in Business Administration ("Diplom-Kaufmann" and "Dr. rer. pol.") from Otto Beisheim Graduate School of Corporate Management with semesters at Georgia Institute of Technology and Hong Kong University of Science and Technology. Martin Berberich, CFA, Director Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 1999 with three years of industry experience; previously, he served as an Institutional Portfolio Manager. Before joining, he worked in the Treasury Department at Robert Bosch GmbH. • Senior Portfolio Manager for Global Equities and Deputy Portfolio Manager for the DWS Top 50 Welt: Frankfurt. • Completed Bank Training Program ("Bankkaufmann") at HypoVereinsbank Wuerzburg; MBA ("Diplom-Kaufmann") from University of Wuerzburg; CFA Charterholder. Sebastian P. Werner, PhD, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 2008; previously, he served as a Research Assistant for the Endowed Chair of Asset Management at the European Business School, Oestrich-Winkel while earning his PhD. • Portfolio Manager for Global and US Growth Equities: Frankfurt. • MBA in International Management from the Thunderbird School of Global Management; Masters Degree ("Diplom-Kaufmann") and PhD in Finance ("Dr. rer. pol.") from the European Business School, Oestrich-Winkel. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Returns reflect reinvestment of dividends net of withholding taxes. Index returns do not reflect fees or expenses and it is not possible to invest directly into the MSCI World Index. The Morningstar World Stock Funds category represents international funds that have more than 20% of stocks invested in the United States. Contributors and detractors incorporate both a stock's return and its weight. If two stocks have the same return but one has a larger weighting in the fund, it will have a larger contribution to return in the period. Overweight means a fund holds a higher weighting in a given sector or stock compared with its benchmark index. Underweight means a fund holds a lower weighting in a given sector or stock. Performance Summary August 31, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 5.75% load) % % % MSCI World Index† % % % Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % % % MSCI World Index† % % % Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % % % MSCI World Index† % % % Class R 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 No Sales Charges % % % MSCI World Index† % % % Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 No Sales Charges % % % MSCI World Index† % % % Institutional Class 1-Year 5-Year Life of Class* Average Annual Total Returns as of 8/31/13 No Sales Charges % % % MSCI World Index† % % % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2012 are 1.54%, 2.29%, 2.26%, 1.91%, 1.24% and 1.20% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares for the period prior to its inception on November 3, 2003 are derived from the historical performance of Class S shares of DWS Global Growth Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Effective February 1, 2013, the Fund's investment strategies changed and the Fund seeks to achieve its objective by allocating its assets among a global growth sleeve and a small cap growth sleeve. The Fund's past performance may have been different if the Fund had been managed using the current investment strategies. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Institutional Class commenced operations on August 26, 2008. The performance shown for the index is for the time period of August 31, 2008 through August 31, 2013, which is based on the performance period of the life of Institutional Class. † The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 8/31/13 $ 8/31/12 $ Distribution Information as of 8/31/13 Income Dividends, Twelve Months $ Investment Portfolio as of August 31, 2013 Shares Value ($) Common Stocks 94.2% Belgium 0.9% Anheuser-Busch InBev NV (Cost $7,231,639) Bermuda 0.6% Lazard Ltd. "A" (Cost $3,378,956) Canada 2.9% Brookfield Asset Management, Inc. "A" Canadian Pacific Railway Ltd. Goldcorp, Inc. (a) SunOpta, Inc.* (Cost $24,974,951) China 0.7% Minth Group Ltd. (Cost $4,529,548) Cyprus 0.6% Prosafe SE (Cost $5,543,846) Denmark 0.6% GN Store Nord AS (Cost $4,175,954) Finland 0.4% Stora Enso Oyj "R" (Cost $2,749,184) France 2.8% Edenred Etablissements Maurel et Prom JC Decaux SA (a) LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA (Cost $22,851,943) Germany 3.4% BASF SE Fresenius Medical Care AG & Co. KGaA Gerresheimer AG Stada Arzneimittel AG United Internet AG (Registered) (Cost $24,874,904) Hong Kong 1.7% K Wah International Holdings Ltd. REXLot Holdings Ltd. Techtronic Industries Co. (Cost $16,153,911) India 0.4% ICICI Bank Ltd. (ADR) (Cost $4,421,837) Indonesia 1.4% PT Arwana Citramulia Tbk PT Ciputra Property Tbk PT Gudang Garam Tbk PT Indofood CBP Sukses Makmur Tbk (Cost $13,813,272) Ireland 3.4% Accenture PLC "A" (b) C&C Group PLC Experian PLC Paddy Power PLC (e) Paddy Power PLC (e) Ryanair Holdings PLC (ADR) Shire PLC (Cost $27,222,210) Italy 1.0% Prysmian SpA Unipol Gruppo Finanziario SpA (Cost $7,480,781) Japan 4.1% Ai Holdings Corp. Avex Group Holdings, Inc. Hajime Construction Co., Ltd. (a) Kusuri No Aoki Co., Ltd. MISUMI Group, Inc. Nippon Seiki Co., Ltd. United Arrows Ltd. Universal Entertainment Corp. (a) (Cost $28,073,642) Korea 0.7% Hyundai Motor Co. (Cost $4,850,483) Luxembourg 0.5% Eurofins Scientific Millicom International Cellular SA (SDR) (Cost $4,298,057) Malaysia 1.5% Hartalega Holdings Bhd. IHH Healthcare Bhd.* Tune Ins Holdings Bhd.* (Cost $10,326,108) Mexico 1.1% Fomento Economico Mexicano SAB de CV (ADR) Grupo Aeroportuario del Sureste SAB de CV (ADR) (a) (Cost $9,831,220) Netherlands 3.1% ASML Holding NV Brunel International NV Chicago Bridge & Iron Co. NV (b) Koninklijke Vopak NV SBM Offshore NV* (Cost $23,285,805) Norway 0.4% DNO International ASA* (Cost $2,634,137) Panama 0.5% Banco Latinoamericano de Comercio Exterior SA "E" (Cost $4,219,154) Philippines 1.2% Alliance Global Group, Inc.* GT Capital Holdings, Inc. House of Investments, Inc. Metropolitan Bank & Trust (Cost $10,705,757) Russia 0.5% Sberbank of Russia (ADR) (Cost $5,633,883) Singapore 1.2% ARA Asset Management Ltd. Lian Beng Group Ltd. UE E&C Ltd. Yongnam Holdings Ltd. (Cost $8,841,388) Spain 0.2% Mapfre SA (a) (Cost $1,291,508) Sweden 2.7% Atlas Copco AB "A" Meda AB "A" Svenska Cellulosa AB "B" Swedish Match AB Telefonaktiebolaget LM Ericsson "B" (Cost $22,788,565) Switzerland 2.5% Dufry AG (Registered)* Nestle SA (Registered) Novartis AG (Registered) OC Oerlikon Corp. AG (Registered)* Pentair Ltd. (Registered) (b) (Cost $19,459,774) Thailand 0.4% Malee Sampran Factory PCL (Foreign Registered) Ticon Industrial Connection PCL "F" (Cost $5,229,502) United Kingdom 7.5% Aveva Group PLC Babcock International Group PLC British American Tobacco PLC Burberry Group PLC Crest Nicholson Holdings PLC* Domino's Pizza Group PLC Essentra PLC Hargreaves Lansdown PLC HellermannTyton Group PLC* IG Group Holdings PLC Intertek Group PLC John Wood Group PLC Rotork PLC Spirax-Sarco Engineering PLC (Cost $56,018,285) United States 45.3% Advance Auto Parts, Inc. AECOM Technology Corp.* Affiliated Managers Group, Inc.* (a) Agilent Technologies, Inc. Allergan, Inc. Alliance Data Systems Corp.* (a) Altra Holdings, Inc. (a) Amphenol Corp. "A" Applied Industrial Technologies, Inc. BE Aerospace, Inc.* Beam, Inc. Blount International, Inc.* BorgWarner, Inc. (a) Bristol-Myers Squibb Co. Cadence Design Systems, Inc.* (a) Cardtronics, Inc.* Catamaran Corp.* CBRE Group, Inc. "A"* Cerner Corp.* (a) Citrix Systems, Inc.* (a) Colfax Corp.* (a) Danaher Corp. Deckers Outdoor Corp.* (a) DFC Global Corp.* (a) DIRECTV* Dresser-Rand Group, Inc.* Dril-Quip, Inc.* eBay, Inc.* Edwards Lifesciences Corp.* Encore Capital Group, Inc.* (a) ExamWorks Group, Inc.* (a) Exxon Mobil Corp. FMC Technologies, Inc.* (a) Google, Inc. "A"* Green Mountain Coffee Roasters, Inc.* (a) Hain Celestial Group, Inc.* HeartWare International, Inc.* Hi-Tech Pharmacal Co., Inc. Jack in the Box, Inc.* Jarden Corp.* (a) JPMorgan Chase & Co. L Brands, Inc. Las Vegas Sands Corp. Leucadia National Corp. Ligand Pharmaceuticals, Inc. "B"* Manitowoc Co., Inc. (a) MasterCard, Inc. "A" McDonald's Corp. MICROS Systems, Inc.* (a) Microsoft Corp. Middleby Corp.* National Oilwell Varco, Inc. Noble Energy, Inc. Oaktree Capital Group LLC Oasis Petroleum, Inc.* (a) Ocwen Financial Corp.* Oil States International, Inc.* Onyx Pharmaceuticals, Inc.* (a) Pacira Pharmaceuticals, Inc.* Pall Corp. Polaris Industries, Inc. (a) Praxair, Inc. Precision Castparts Corp. PTC, Inc.* Rackspace Hosting, Inc.* (a) Roadrunner Transportation Systems, Inc.* Rosetta Resources, Inc.* Schlumberger Ltd. Sears Hometown & Outlet Stores, Inc.* Signature Bank* (a) Sinclair Broadcast Group, Inc. "A" Synta Pharmaceuticals Corp.* Tenneco, Inc.* The Bancorp., Inc.* Thermon Group Holdings, Inc.* (a) Thoratec Corp.* TIBCO Software, Inc.* TiVo, Inc.* Tractor Supply Co. Tristate Capital Holdings, Inc.* United Rentals, Inc.* (a) United Technologies Corp. Urban Outfitters, Inc.* WABCO Holdings, Inc.* Waddell & Reed Financial, Inc. "A" Western Digital Corp. Yelp, Inc.* (a) Zions Bancorp. (a) (Cost $338,049,174) Total Common Stocks (Cost $724,939,378) Participatory Notes 1.0% India 0.4% Housing Development Finance Corp., Ltd. (issuer Merrill Lynch International), Expiration Date 8/19/2015* (Cost $4,962,585) Nigeria 0.6% Zenith Bank PLC (issuer Merrill Lynch International), Expiration Date 8/21/2015* (Cost $5,173,386) Total Participatory Notes (Cost $10,135,971) Principal Amount ($) Value ($) Other Investments 0.2% Brazil Companhia Vale do Rio Doce (Cost $0) Shares Value ($) Securities Lending Collateral 12.5% Daily Assets Fund Institutional, 0.09% (c) (d) (Cost $102,224,158) Cash Equivalents 4.8% Central Cash Management Fund, 0.05% (c) (Cost $38,971,610) % of Net Assets Value ($) Total Investment Portfolio (Cost $876,271,117)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $876,206,898. At August 31, 2013, net unrealized appreciation for all securities based on tax cost was $41,745,520. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $76,306,091 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $34,560,571. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of securities loaned at August 31, 2013 amounted to $98,369,290, which is 12.1% of net assets. (b) Listed on New York Stock Exchange. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. (e) Securities with same description are the same corporate entity but trade on different stock exchanges. ADR: American Depositary Receipt SDR: Swedish Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (f) Belgium $
